Title: Thomas Jefferson to Joseph Dougherty, 23 March 1817
From: Jefferson, Thomas
To: Dougherty, Joseph


          
            Dear Sir
            Monticello
Mar. 23. 17.
          
          your letter of the 10th did not come to hand until the 20th instant. on examining my files I find that the letter to mr  Lambert was an exact copy of that to Genl Varnum and all the others to whom I wrote on that occasion. I have therefore recopied it and addressed it to mr Lambert, which I now inclose, and return you the copy of that to Genl Varnum. wishing you success in your application I salute you with friendship & attachment.
          Th: Jefferson
        